Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submissions filed on 1/7/21 has been entered. Claims 77-81, 83-87 and 108 are currently pending examination, claims 1-76 and 82 were cancelled, and claims 88-107 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 77-78, 80, 83-87, and 108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan (US patent 3,814,710; hereafter Duncan) in view Dziark (US patent 4,417,042; hereafter Dziark)
Claims 77-78, and 83-85: Duncan teaches a method for coating a surface (See, for example, abstract), comprising;
Providing a mixture of constituents to form a non-aqueous silicon-based coating composition comprising around 2% polysilane wherein the polysilane is of a formula (R.sub.1R.sub.2Si).sub.n, wherein n is greater than 1, and wherein R.sub.1 and R.sub.2 are the same or different and are chosen from alkyl, alkenyl, cycloalkyl, alkylamino, aryl, aralkyl, or alkylsilyl (see, for example, polydimethylsilane), from about 1-6% polydiorganopolysiloxane, such as a polydimethylsiloxane, and an organic solvent (such as hydrocarbon solvent, such as white spirit or kerosene), (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27),

Curing the coating ambiently without additional heat  to provide a coating (such as aging of polishes for 24 hours, as no temperature has been provided the examiner asserts that one of ordinary skill in the art would accept the conditions to be standard temperature and pressure (STP), so ambient / room temp) (see, for example, col 4 lines 40-65).
Duncan does not explicitly teach the composition further comprises a polysilazane. Dziark teaches a method for preparing a room temperature curing silicone composition (See, for example, abstract).  The composition comprises mixtures of polysilane and polysiloxane and the addition of polysilazanes (see, for example, abstract, col 5 line 65-col 6 line 11, col 8 lines 1-50, and example 4).  Dziark teaches wherein the addition of polysilazanes acts as a scavenger, and particularly are preferred as they do not impart objectionable odor, are low cost, and improves the compositions shelf stability (See, for example col 18 lines 34-62, example 4).  Dziark further teaches wherein the polysilazane is of the claimed formula (such as octamethyltetrasilzane (n=2)) (see, for example, col 8 lines 1-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a polysilazane of the claimed formula into the composition as it would improve the compositions shelf stability. 
Dziark further teaches wherein the amount of the polysilazane can be on the order of from 1 part and greater (See, for example, col 11 lines 44-47).  
Although the disclosed ranges of Duncan and Dziark are not 1% to 76% (w/w of the total composition) polysilazane, and 0.2-4% (w/w of the total composition) polysiloxane; it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated concentrations within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
Claim 80: Duncan further teaches pre-conditioning the surface by cleaning prior to coating (See, for example, col 4 lines 40-45). 
Claim 83: Dziark further teaches wherein the polysilazane is of the formula (such as octamethyltetrasilzane (n=2)) (see, for example, col 8 lines 1-50).  
Claim 86: Duncan further teaches the composition comprises up to 5 % by weight an emulsifying agent such as an acetate ester (amine acetates, fatty acid esters) (see, for example, col 3 lines 39-47).  Although such a range is not explicitly 0.5 to 2.5 % as claimed it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated concentrations within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since generally, differences in concentration or temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05 II A). 
Claim 87: Duncan further teaches wherein the organic solvent is an aliphatic hydrocarbon (such as kerosene) (See, for example, col 3 lines 62-73). 
Claim 108: Duncan further teaches wherein the at least one organic solvent is free of water and free of reactive groups chosen from hydroxyl or amine groups (such as kerosene / white spirit), (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27 wherein this exemplary embodiments such as example 3 does not contain water).

79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Dziark as applied to claim 77 above, and further in view of Ratner (US 2,411,938; hereafter Ratner).
Claim 79: Duncan has taught wherein the composition is a polish, especially for automobiles (See, for example, col 1 lines 15-45).  But is silent as to the specific mode of application, so does not explicitly teach wiping the coating composition onto the surface as a uniform wet film.  Ratner is directed to a coating composition, further for automobiles (See, for example, col 1 lines 1-3).  Ratner further teaches wherein it is well known and desirable within the art for such wet compositions to be able to be applied uniformly via wiping in order to provide the desired protective and aesthetic effect (See, for example, col 2 lines 1-16).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have wiped the coating composition onto the surface as a uniform wet film as such conditions are well known and desirable to achieve improved aesthetic and protective properties. 

Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Dziark as applied to claim 77 above, and further in view of Abele et al (US 6,387,166; hereafter Abele).
Claim 81: Duncan in view of Dziark teaches the method of claim 77 (above), wherein Duncan further teaches the surface comprises a composite material (Such as automobile panel laminar composite of coated (such as with nitrocellulose finish) steel (See, for example, col 4 lines 41-45).  But Duncan does not explicitly teach wherein the surface is porous.  Abele teaches providing of polishes comprising polysiloxanes for providing hydrophobicization and oleophobicization (See, for example, abstract, col 1 lines 56-63).  Abele further teaches wherein such polishes are known in the art to be applied to a variety of materials including hard and soft as well as impervious or porous surfaces of painted, plastic, or laminated materials (See, for example, col 14 lines 35-51).  As both Duncan and Abele are directed to application of polishes comprising polysiloxanes on to composite / painted articles, it .   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 77-81, 84-87, and 108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 and 27 of U.S. Patent No. 10,647,885 in view of Duncan.
Claim 77-81, and 84-85: Claims 13-18 and 27 of 10,647,885 teach a method of coating a composition comprising ~1-5% polysilazane, 0-1% polysiloxane, and ~1-5% polysilane (of the claimed formula) and curing it ambiently.   Including curing at room temperature, precleaning the surface, wiping on a uniform wet film, and wherein the surface is porous formed from an epoxy resin comprising an amine hardener.  Although 0-1% polysiloxane is not explicitly 0.2-4%, Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a concentration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
 It does not explicitly teach the composition comprises at least one organic solvent and that the polysilazane is of the formula claimed.  Duncan teaches a method of providing a mixture of constituents to form a non-aqueous silicon-based coating composition (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27).  Duncan further teaches wherein a predictable polysilane for such coating compositions is of a formula (R.sub.1R.sub.2Si).sub.n, wherein n is greater than 1, and wherein R.sub.1 and R.sub.2 are the same or different and are chosen from alkyl, alkenyl, cycloalkyl, alkylamino, 
Claim 86: Duncan further teaches the composition comprises up to 5 % by weight an emulsifying agent such as an acetate ester (amine acetates, fatty acid esters) (see, for example, col 3 lines 39-47).  Although such a range is not explicitly 0.5 to 2.5 % as claimed it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated concentrations within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since generally, differences in concentration or temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05 II A). 
Claim 87: Duncan further teaches wherein the organic solvent is an aliphatic hydrocarbon (such as kerosene) (See, for example, col 3 lines 62-73). 
Claim 108: Duncan further teaches wherein the at least one organic solvent is free of water and free of reactive groups chosen from hydroxyl or amine groups (such as kerosene / white spirit), (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27 wherein this exemplary embodiments such as example 3 does not contain water).

83 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 and 27 of U.S. Patent No. 10,647,885 in view of Duncan as applied to claim 77 above, and further in view of Dziark.
Claim 83: Claims 13-18 and 27 of U.S. Patent No. 10,647,885 in view of Duncan teach the method of claim 77 above, but do not explicitly teach the polysilazane is of the particular formula claimed.  Dziark teaches a method for preparing a room temperature curing silicone composition (See, for example, abstract).  The composition comprises mixtures of polysilane and polysiloxane and the addition of polysilazanes (see, for example, abstract, col 5 line 65-col 6 line 11, col 8 lines 1-50, and example 4).  Dziark teaches wherein the addition of polysilazanes acts as a scavenger, and particularly are preferred as they do not impart objectionable odor, are low cost, and improves the compositions shelf stability (See, for example col 18 lines 34-62, example 4).  Dziark further teaches wherein the polysilazane is of the claimed formula (such as octamethyltetrasilzane (n=2)) perform predictably in such compositions (see, for example, col 8 lines 1-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a octamethyltetrasilzane as the polysilazane as it would improve the compositions shelf stability and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 77-81, 84-87, and 108 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 and 23 of copending Application No. US 16/844513 in view of Duncan. 
Claim 77-81, 84-85: Claims 10-15 and 23 of copending Application No. US 16/844513 teach a method of coating a composition comprising ~1-5% polysilazane, and ~1-5% polysilane (of the claimed 
It does not explicitly teach the composition comprises at least one organic solvent, a polysiloxane, and that the polysilazane is of the formula claimed.  Duncan teaches a method of providing a mixture of constituents to form a non-aqueous silicon-based coating composition (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27).  Duncan teaches wherein polysiloxanes provide improved weathering and detergent resistance to such formulations (See, for example, col 1 lines 40-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated polysiloxane as it would improve weathering and detergent resistance to the formed coatings. Duncan further teaches wherein the polysiloxane is incorporated at about 1-6% polydiorganopolysiloxane (see, for example, col 5 lines 8-27).
Duncan further teaches wherein a predictable polysilane for such coating compositions is of a formula (R.sub.1R.sub.2Si).sub.n, wherein n is greater than 1, and wherein R.sub.1 and R.sub.2 are the same or different and are chosen from alkyl, alkenyl, cycloalkyl, alkylamino, aryl, aralkyl, or alkylsilyl (see, for example, polydimethylsilane),and wherein organic solvents (such as hydrocarbon solvent, such as white spirit or kerosene), can perform predictably as a medium to adjust the consistency  (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated polydimethylsilane and an organic solvent as such components perform predictably in silicon-based coating compositions to control the consistency, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 86: Duncan further teaches the composition comprises up to 5 % by weight an emulsifying agent such as an acetate ester (amine acetates, fatty acid esters) (see, for example, col 3 lines 39-47).  
Claim 87: Duncan further teaches wherein the organic solvent is an aliphatic hydrocarbon (such as kerosene) (See, for example, col 3 lines 62-73). 
Claim 108: Duncan further teaches wherein the at least one organic solvent is free of water and free of reactive groups chosen from hydroxyl or amine groups (such as kerosene / white spirit), (See, for example, abstract, col 1 lines 15-57, col 3 lines 60-73, and col 5 lines 8-27 wherein this exemplary embodiments such as example 3 does not contain water).

Claim 83 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 and 23 of copending Application No. US 16/844513 in view of Duncan as applied to claim 77 above, and further in view of Dziark.
Claim 83: Claims 10-15 and 23 of copending Application No. US 16/844513 in view of Duncan teach the method of claim 77 above, but do not explicitly teach the polysilazane is of the particular formula claimed.  Dziark teaches a method for preparing a room temperature curing silicone composition (See, for example, abstract).  The composition comprises mixtures of polysilane and polysiloxane and the addition of polysilazanes (see, for example, abstract, col 5 line 65-col 6 line 11, col 8 lines 1-50, and example 4).  Dziark teaches wherein the addition of polysilazanes acts as a scavenger, and particularly are preferred as they do not impart objectionable odor, are low cost, and improves the .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
As Applicant has cancelled claim 82, the examiner has withdrawn the 35 USC 112 rejection of claim 82. 
Applicant’s remaining arguments filed 1/7/21 have been fully considered but they are not persuasive. 
The Declaration under 37 CFR 1.132 filed 8/5/20 is insufficient to overcome the rejection of claims 77-87 and 108 based upon Duncan in view of Dziark (and further Abele, Martin and Ratner where applied) as set forth in the last Office action because:  It refers only to particular Dyna-Tek products and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims.  According to MEPE 716.02 (d) : “’objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  As only product names are cited, there is insufficient details that these products are commensurate in scope with the claims.   Further as such a disconnect exists, the formation of a .  
Applicant further argues that “these particular dyna-tek products fall within the scope of claims 77-81, 83-87, and 108” and that “the composition and allowed ranges for these products are expressly described in the specification”.   The only particular Dyna-tek products specifically articulated in the 8/5/20 Affidavit for a specific application appear to DT-420 and DT-6060. According to the application specification at Table 7 and Table 5 these products appear to correspond to 66/17/17 mixtures of “A/B/C resins” and 50/50 mixtures of “B/C resins”.  A, B, and C resins are further described in Tables 1 2, and 3.  The examiner notes that the DT 6060 product would appear to not possess any polysilazane as resins B and C do not possess any polysilazane, similarly any other formulations not possessing all of resins A B and C similarly would not possess polysilazane and thus would not be within the scope of the claims which require 1-76% polysilazane.  As such systems lacking all three silicon based components of claim 77 are grouped with those that do, the evidence is not commensurate in scope with the claims and do not support a finding that results occur over the entire claimed range.  Further, based on how In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  It is unclear what evidence actually resides within the claim scope, and further where it might reside therein.  Thus the examiner maintains it is not commensurate with the full scope of the claim and there is insufficient detail provided to effectively establish that a trend exists over the entirety of the claim scope.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.  
As applicant has not provided any arguments against the Obviousness type double patenting rejections, the examiner maintains those rejections as apt. 
	As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712